ELDRIDGE, Judge,
concurring:
I agree that the evidence of causation in the present case was insufficient as a matter of law to take the plaintiffs’ case to the jury on the tortious interference count. I therefore join the judgment and the opinion of the Court. Nevertheless, I write separately to question, for future purposes, whether the *58tort of wrongful interference with business relationships even lies under the circumstances of this case.
The gravamen of the plaintiffs’ tortious interference theory was that Medical Mutual had interfered with the business relationships between the plaintiffs and their Medical Mutual insureds. During the earlier stages of the litigation, Medical Mutual responded that the interference tort did not lie because Medical Mutual and Dr. Yow “were parties to the business relationship allegedly interfered with.” Medical Mutual did not, however, pursue in the present appeal its argument that the wrongful interference tort would not lie under the circumstances. Consequently, the Court’s opinion properly does not deal with the issue. The issue, however, is an important one. The plaintiffs’ action for tortious interference against Medical Mutual raises serious questions about the scope of the tort in Maryland. While none of our prior cases is entirely dispositive of the matter, I have serious reservations about whether the interference tort lies in the situation presented here. Perhaps in a future similar case, the parties will raise the issue before this Court.
It is well established in Maryland that the tort of wrongful interference with contract or economic relationships does not lie where the defendant is a party to the contract or economic relationship allegedly interfered with. Most recently, in Alexander v. Evander, 336 Md. 635, 645 n. 8, 650 A.2d 260, 265 n. 8 (1994), this Court stated as follows:
“[A] party to contractual relations cannot be liable for the interference tort based on those contractual relations. The tort is aimed at the person who interferes with the contract, and not at one of the contracting parties.”
Judge Rodowsky, writing for the Court in K & K Management v. Lee, 316 Md. 137, 154-155, 557 A.2d 965, 973 (1989), explained that “[t]ortious interference with business relationships arises only out of the relationships between three parties, the parties to a contract or other economic relationship (P and T) and the interferer (D).” Judge Rodowsky emphasized this point as follows (316 Md. at 155-156, 557 A.2d at 974):
*59“A two party situation is entirely different. If D interferes with D’s own contract with P, D does not, on that ground alone, commit tortious interference, and P’s remedy is for breach of the contract between P and D. This Court has ‘never permitted recovery for the tort of intentional interference with a contract when both the defendant and the plaintiff were parties to the contract.’ Wilmington Trust Co. v. Clark, 289 Md. 313, 329, 424 A.2d 744, 754 (1981).... See also W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser & Keeton on The Law of Torts 990 (5th ed.1984) (‘The defendant’s breach of his own contract with the plaintiff is of course not a basis for the tort.’)”
In Travelers Indemnity v. Merling, 326 Md. 329, 605 A.2d 83 (1992), the Court applied the same analytical framework to a situation factually similar to the circumstances of the present case. In Merling, an insurance broker alleged, inter alia, that an insurer had tortiously interfered with the economic relationships between himself and his clients, the insureds, by wrongfully terminating him as a broker. While this Court’s holding in Merling with respect to tortious interference was based upon the absence of any wrongful or unlawful conduct by the insurer, we commented upon the tortious interference count as follows (326 Md. at 343, 605 A.2d at 89-90):
“[The broker] appears to recognize that, to the extent that the contractual or economic relations among the clients, [the broker, and the insurer] are reflected in the insurance policies, [the insurer] cannot be guilty of the tort of wrongful interference with contractual or economic relations because it is a party to the insurance policies. For the tort to lie, the defendant tortfeasor cannot be a party to the contractual or economic relations with which he has allegedly interfered. See, e.g., K & K Management v. Lee, 316 Md. 137, 154-156, 557 A.2d 965, 973-974 (1989); Sharrow v. State Farm Mutual, 306 Md. 754, 763, 511 A.2d 492, 497 (1986); Natural Design, Inc. v. Rouse Co., 302 Md. 47, 69, 485 A.2d 663, 674 (1984); Wilmington Trust Co. v. Clark, 289 Md. 313, 329, 424 A.2d 744, 754 (1981) (‘there is no cause of action for interference with a contract when suit is *60brought against a party to the contract’); Shrewsbery v. National Grange Mut. Ins., [183 W.Va. 322, 325, 395 S.E.2d 745, 748 (1990)] (‘no one can be hable for tortious interference with his own contract’).”
In Merling we noted the broker’s argument that ‘“[t]he contract here interfered with is the personal services contract between the independent [insurance] agent and his client, rather than the contract of indemnity issued by the insurer----’” 326 Md. at 343, 605 A.2d at 90. We assumed “arguendo that there existed contracts between [the broker] and the insureds which were separate from the insurance pohcies and that [the insurer] interfered with those contracts,” and could be held liable under the interference tort if the interference were wrongful. Ibid.
Likewise, the plaintiffs in the present case sought to establish, in response to Medical Mutual’s contention that the interference tort did not lie, that Medical Mutual had interfered with economic relationships between the plaintiffs and their Medical Mutual insureds that were separate from the Medical Mutual insurance contracts. It may be difficult to reconcile the position taken by the plaintiffs with our prior cases. Indeed, if we were to accept the plaintiffs’ analysis of the interference tort, it might follow that “only rarely would the breach of a commercial contract fail to be a tort as well.” K & K Management v. Lee, supra, 316 Md. at 170, 557 A.2d at 981.
According to the plaintiffs’ theory, where one party to a business relationship is represented by an agent with respect to that relationship, the other party may, through the conduct of its business with the principal, tortiously interfere with the business relations between the principal and his agent. More generally, the plaintiffs suggest that a principal, his agent with respect to an economic relationship, and the other party to that same relationship, constitute the three parties needed for the interference tort to he. In other situations, however, this Court has seemed to reject such a view of the tort. Commercial contracts and other business relationships ordinarily involve corporate entities, which can act only through their *61agents. Consequently, in K & K Management v. Lee, supra, 316 Md. at 170 n. 14, 557 A.2d at 981 n. 14, this Court
“reject[ed] an analysis under which corporate officers, agents or employees, acting on behalf of a corporation within the scope of their authority, are viewed as actors ... separate from their corporation ... and thereby can maliciously interfere with business relations between their corporation ... and the plaintiff....”
We observed that our view was “in accord with the general rule.” Ibid. (collecting authorities). See also Bleich v. Florence Crittenton Serv., 98 Md.App. 123, 146-148, 632 A.2d 463, 474-475 (1993); Thomas G. Fischer, Liability of Corporate Director, Officer, or Employee for Tortious Interference with Corporation’s Contract With Another, 72 A.L.R.4th 492 (1989, 1994 Supp.)
By contrast, the plaintiffs’ theory of wrongful interference arguably converts into a three-party situation every two-party relationship in which one party is represented by an agent. In agreeing with the plaintiffs’ position in the earlier attempted appeal, the Court of Special Appeals adopted the following analysis of the present case (Medical Mutual v. Evander, supra, 92 Md.App. at 567 n. 5, 609 A.2d at 360 n. 5):
“[Medical Mutual has] never maintained that Evander did not have prior economic relationships or contracts (albeit contracts at-will) with its physician clients, separate and apart from the insurance policies. It is clear that there were prior independent economic relationships or contracts; Evander’s agreements with physicians were to obtain insurance for them. Sometimes Evander obtained that insurance from Medical Mutual; sometimes from other insurers, like PIE. In all events, the agreement to obtain insurance was independent of the insurance policy itself. Compare Travelers Indemnity v. Merling, 326 Md. at 343, 605 A.2d 83 (in which this was simply assumed ‘arguendo’).”
It is typically true, however, that when a principal retains an agent to procure goods or services for the principal, the agency relationship between principal and agent almost invari*62ably precedes the formation of contractual or business relationships between the two principals. Furthermore, whether the agent is retained as an employee or as an independent contractor, the agent may represent the principal in a number of different transactions on different occasions. Consequently, there are likely to be dealings and relationships between the principal and agent which are separate from any particular contractual or business relationship between the principal and a third party. Nevertheless, our cases suggest that neither party to a specific economic relationship is liable for the wrongful interference tort in connection with its conduct of that relationship.
The basis of the plaintiffs’ tortious interference theory in the present case was Medical Mutual’s alleged interference with relationships that existed between the plaintiffs and their clients insured with Medical Mutual at the time of the interference. The business relationships among the plaintiffs, their Medical Mutual insureds, and Medical Mutual were bound up in the policies of insurance issued by Medical Mutual. Mr. Evander and Evander, Inc. acted as the agents for their physician clients in procuring, servicing and renewing Medical Mutual malpractice liability policies.1 Moreover, because the plaintiffs derived their income from commissions for the business they procured, the economic losses which the plaintiffs claimed to have suffered as a result of the Medical Mutual’s allegedly tortious interference were the lost commissions that Medical Mutual would have paid on the basis of insurance *63policies issued to the plaintiffs’ clients. Under these circumstances, it is questionable that the three-party situation which forms the predicate of a wrongful interference action exists in the present case. If Medical Mutual was a party to the business relationships between the plaintiffs and their clients insured with Medical Mutual, it may be doubtful, as a matter of law, that it could be held liable for tortiously interfering with business relationships between the plaintiffs and their Medical Mutual insureds.
Judge RAKER has authorized me to state that she concurs with the views expressed herein.

. I use the term "agent” in its agency law sense, and not as the term is sometimes used in insurance law. In Maryland, the Insurance Code defines "agent” as "a person who for compensation in any manner solicits, procures, or negotiates insurance contracts ... on the behalf of organizations issuing the contracts.” Code (1957, 1994 Repl.Vol.), Art. 48A, § 166(a). By contrast, the Code defines a "broker” as “a person who for compensation in any manner solicits, procures or negotiates insurance contracts ... on behalf of insureds or prospective insureds other than himself and not on behalf of an insurer or agent.” Id. at § 166(c). Consequently, while Mr. Evander and Evander, Inc. were “brokers” within the meaning of the Insurance Code, they nonetheless acted as agents, in the agency law sense, on behalf of their clients, the insureds.